Citation Nr: 1509036	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-09 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  In November 1999, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for bilateral knee degenerative joint disease.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's November 1999 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim of entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis.
 

CONCLUSION OF LAW

The criteria for reopening the claims of entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1999, the RO issued a rating decision which denied the Veteran's claim of entitlement to service connection for bilateral knee degenerative joint disease.  In particular, the RO found that the evidence of record failed to establish a positive relationship between his left and right knee disorders and his military service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the November 1999 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In January 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for bilateral knee degenerative joint disease.  He also raised entitlement to service connection for left knee bipartite patella, left knee degenerative joint disease secondary to left knee bipartite patella, and right knee pain.  In its July 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral knee degenerative joint disease because the evidence of record failed to establish a positive relationship between the Veteran's bilateral knee degenerative joint disease and his military service.  The RO also found that service connection was not warranted for any of the Veteran's other left and right knee disorders on a direct or secondary basis. 

In its February 2013 statement of the case, the RO reopened the claims of entitlement to service connection for left and right knee disorders after finding that new and material evidence had been submitted regarding the whether his current knee disorders were related to his knee pain shown in his available service treatment records.  Nevertheless, the RO continued to deny both of the Veteran's claims on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time the November 1999 rating decision was issued, the evidence of record included the Veteran's service treatment records and a post-service VA examination report dated in June 1999.  Evidence added to the record since the November 1999 rating decision includes (1) a formal finding memorandum regarding the unavailability of the Veteran's service records from December 1984 to June 1992 due to the destruction of the claims file during Hurricane Katrina; (2) copies of service treatment records from September 1990 and November 1991 submitted by the Veteran to assist the RO in rebuilding the claims file; (3) post-service private and VA treatment records; (4) statements from the Veteran and his son regarding the Veteran's in-service knee injury; (5) an October 2012 VA examination report; (6) a January 2013 VA medical opinion; (7) a March 2008 internet article about bipartite patella; and (8) testimony from the Veteran's September 2014 hearing before the Board.

As an initial matter, the Board finds that the service treatment records from September 1990 and November 1991 are not considered "new" because they are duplicative of evidence previously considered by VA when the RO issued its November 1999 rating decision.  See 38 C.F.R. § 3.156(c)(1).  

However, the Board finds that the Veteran's post-service treatment records, October 2012 VA examination report, and January 2013 VA medical opinion are both new and material.  They address the etiological relationship between the Veteran's left and right knee disorders and his military service, and when combined with VA assistance, this evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the claim of entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis with onychomycosis is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis, is reopened, and to that extent only, the appeal is granted.  


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Additional Evidence Available

At his September 2014 hearing before the Board, the Veteran testified that he received treatment for his knee disorders from Dr. G. G. in Baton Rouge, Louisiana, in 1995 or 1996.  He also testified that he may have been evaluated for his knee disorders when he was retained as a full-time employee at the Post Office in 2001.  However, corresponding records from these healthcare providers are not of record.  

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any updated VA and private treatment records for his knee disorders, any available records from Dr. G. G. in Baton Rouge, Louisiana, regarding treatment for knee disorders in 1995 or 1996, and any available medical records from the United States Post Office where he was employed in 2001.

B.  Additional Examination Necessary

In its July 2008 rating decision, the RO found that service connection was not warranted for the Veteran's diagnosed left knee bipartite patella because it was a developmental condition that resulted from the Veteran's knee cap remaining as two separate bones instead of fusing together as one during his early childhood.  As such, the RO determined that the condition was a preexisting condition that had not permanently worsened as a result of the Veteran's military service.  The RO also found that service connection was not warranted for the Veteran's diagnosed left and right knee degenerative joint disease because it was not related to his military service and his left knee degenerative joint disease was not secondary to his diagnosed left knee bipartite patella.  Lastly, the RO indicated that service connection was not warranted for the Veteran's right knee pain because there was no evidence of record linking his currently diagnosed right knee chondromalacia patella with the right knee abrasion that he sustained during active duty service.  

In October 2012, the Veteran underwent a VA joints examination to determine whether his left and right knee disorders were related to his military service.  The Veteran reported that he injured his left knee in 1990 and his right knee in 1991 while on active duty and that his knee pain permanently aggravated his congenital bipartite patella disability.  After reviewing the claims file and conducting an in-person evaluation of the Veteran, the VA examiner provided diagnoses of bilateral patellofemoral arthritis and left knee bipartite patella.  In the subsequent January 2013 VA medical opinion, the VA examiner stated that the Veteran's bilateral patellofemoral arthritis was "less likely than not" related to his military service.  In support of this opinion, the examiner indicated that the Veteran's service discharge examination was negative for any knee problems and that the first report of knee problems did not occur until 1999, approximately seven years after separation from military service.  The examiner further stated that "the present condition cannot be related to the knee pain claimed in service since there are no continuous records of knee pain during service."  Although the VA examiner addressed the negative etiological relationship between the Veteran's bilateral degenerative joint disease and his military service, the examiner failed to address whether the Veteran's diagnosed left knee bipartite patella preexisted his military service and worsened beyond its normal progression as a result thereof.  

Moreover, at his September 2014 Board hearing, the Veteran's representative suggested that the Veteran's left and right knee disorders may be related to his service-connected tinea pedis, with onychomycosis, on a secondary basis.  The Veteran's representative further asserted that his tinea pedis, with onychomycosis, resulted in chronic weight-bearing issues because the painful callouses on his feet caused him to shift his weight to his knees and that contributed to his bilateral knee pain.

Under these circumstances, the RO must provide the Veteran with an appropriate examination to determine the etiological relationship between the Veteran's left and right knee disorders and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis with onychomycosis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine whether his left and right knee disorders are related to his military service or to his service-connected tinea pedis, with onychomycosis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether any currently or previously diagnosed left or right knee disorders, including bilateral knee degenerative joint disease, left knee bipartite patella, and bilateral knee chondromalacia patella, preexisted the Veteran's military service from December 1984 to June 1992.  If the examiner finds that any currently diagnosed left or right knee disorder preexisted service, the examiner must state upon what factual evidence in the record this finding was made.  

If the examiner finds that any previously or currently diagnosed left or right knee disorder preexisted service, the examiner must determine whether the left or right knee disorder increased in severity beyond the normal progression during active military service.  If the examiner finds that any previously or currently diagnosed left or right knee disorder increased in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that any previously or currently diagnosed left or right knee disorder did not increase in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence or lack thereof, in the record this finding was made.

If the examiner determines that any previously or currently diagnosed left or right knee disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether any currently or previously diagnosed left and right knee disorders are related his military service, including the general rigors of military service, any knee disorders diagnosed during active duty service, and any knee injuries sustained in September 1990 and November 1991.  The examiner must also indicate whether any currently or previously diagnosed left and right knee disorders are proximately due to or aggravated by his service-connected tinea pedis, with onychomycosis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims of entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis with onychomycosis.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


